TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-11-00277-CV

Northeast Neighbors Coalition and TJFA, L.P., Appellants

v.

Texas Commission on Environmental Quality and
BFI Waste Systems of North America, L.L.C., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-09-004113, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING 


M E M O R A N D U M   O P I N I O N


PER CURIAM

	Appellants Northeast Neighbors Coalition and TJFA, L.P. and appellees
Texas Commission on Environmental Quality and BFI Waste Systems of North America, L.L.C.
filed a joint motion to extend time to file brief or alternatively, a motion for continuance pending the
issuance of this Court's opinion in Cause No. 03-10-00677-CV, TJFA, L.P. v. Texas Commission
on Environmental Quality and BFI Waste Systems of North America, L.L.C., a related appeal that
is set for oral argument in September 2011.
	We grant the parties' joint motion and abate this appeal until this Court has resolved
the related Cause No. 03-10-00677-CV.  Any party may file a motion to reinstate this appeal after
the issuance of the opinion in the related cause.  Failure to file a motion to reinstate within thirty days 
after the issuance of the opinion in the related Cause No. 03-10-00677-CV may result in the
dismissal of this cause for want of prosecution.  See Tex. R. App. P. 42.3(b), (c).


Before Justices Puryear, Rose and Goodwin
Abated
Filed:   July 29, 2011